Citation Nr: 1025756	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) with associated 
depression secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which granted service connection for depression secondary to 
medical conditions associated with prostate cancer and assigned a 
10 percent rating, effective August 30, 2004.  Thereafter, in a 
December 2005 rating decision, the RO rephrased the issue and 
granted an increased rating of 30 percent for PTSD with 
associated depression secondary to prostate cancer, effective 
August 30, 2004.  The Veteran has perfected an appeal with regard 
to the initial disability rating assigned.

In July 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In May 2010, the Veteran 
testified at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.  At his Travel Board hearing, the Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to an effective date earlier than 
August 30, 2004 for the award of service connection for 
PTSD with associated depression has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.



REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for an initial disability rating in excess of 30 percent for PTSD 
with associated depression secondary to prostate cancer.

The Board notes that the Veteran's most recent VA PTSD 
examination took place in April 2005, more than five years ago.  
At his May 2010 Travel Board hearing, the Veteran affirmed that 
he has continued to receive VA psychiatric treatment on a weekly 
basis since April 2004.  He also testified that his PTSD with 
depression has gotten worse since the time of his April 2005 VA 
examination.  Therefore, as the current severity and extent of 
the Veteran's service-connected PTSD with associated depression 
is unclear, the Board finds that a new VA examination is 
necessary in order to fully and fairly evaluate his claim for a 
higher initial rating.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since December 2005 from the VA 
Medical Center in Ann Arbor, Michigan.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
and extent of his service-connected PTSD with 
associated depression.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
The examination report should include a 
detailed account of all psychiatric pathology 
found to be present as well as a mental 
status examination.  A complete rationale for 
all opinions expressed should be provided.  
All tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the Veteran's service-
connected PTSD with associated depression.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

